Citation Nr: 1330205	
Decision Date: 09/20/13    Archive Date: 09/25/13

DOCKET NO.  11-14 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for left knee degenerative joint disease with patella osteophyte.

2.  Entitlement to a compensable evaluation for cardiomyopathy.  


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel



INTRODUCTION

The Veteran served on active duty from May 1984 to March 1987 and October 2003 to May 2004.  He also had additional service in the Army National Guard.

This matter comes to the Board of Veterans' Appeals (Board) from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In April 2010, the Veteran was provided a VA (QTC) examination to address the severity of his service-connected left knee condition.  At this time, the Veteran described flare-ups occurring as often as 3 times per day, each instance lasting about 1 hour.  He related a pain level of 8/10 during such flare-ups and that during these episodes he experienced inability to move the leg because the knee would give out.  Examination showed flexion was to 100 degrees, with pain noted at this end point.  Extension was full to zero degrees.  The Veteran was able to perform repetitive use testing with no additional limitation of motion.  The examiner noted pain and guarding throughout range of motion testing, but remarked that there was no additional limitation of motion caused by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  The examiner, however, did not attempt to quantify any additional limitation of motion caused by flare-ups, as described by the Veteran.  When a medical examination report "does not contain sufficient detail," the adjudicator is required to return the report as inadequate for evaluation purposes.  Id. at 206; see also 38 C.F.R. § 4.2 (2012).  Thus, the Board must remand this case for another examination.

The Veteran was also afforded a VA examination in April 2010 to address the severity of his cardiomyopathy.  A stress test was not performed as it was contraindicated due to the Veteran's left knee condition.  An EKG was noted as showing "no specific ST elevation suspicious for strain of acute pericarditis" and the examiner related that the Veteran's cardiomyopathy had resolved.  However, in the objective finding section of the report, the examiner related that "ECG show[ed] ST elevations suspicious for strain" and that the Veteran was "[a]dvised immediate follow up with PCP or [to] go to the nearest emergency room if experiencing chest pain, lightheadedness, arm, or neck pain."  In a June 2010 VA addendum, a clinician remarked "ECG shows ST elevation, normal left axis" and that an "echocardiogram showed mild left ventricular hypertrophy with normal cardiac function" and "LVEF = 60%."  

Further examination is necessary to decide the claim for a compensable evaluation for cardiomyopathy.  As outlined above, the examiner, on one hand, related that the Veteran's heart condition had resolved, but on the other seems to say that it had not, particularly in that ECG showed ST elevation and that the Veteran was advised to follow up with his PCP.  Due to the conflicting information in the examination report, the Board concludes that further examination is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain relevant VA treatment records pertaining to the Veteran that date from June 2010.

2.  Then, schedule the Veteran for an appropriate VA examination to determine the extent and severity of his service-connected left knee degenerative joint disease with patella osteophyte.

All indicated studies, including range of motion studies in degrees, should be conducted, and all findings should be reported in detail.  Tests of joint motion against varying resistance should be performed.  The extent of any incoordination, weakened movement and excess fatigability on use should be described.  The examiner is requested to identify any objective evidence of pain or functional loss due to pain.  The specific functional impairment due to pain should be identified.

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups, and, if feasible, express this in terms of additional degrees of limitation of motion on repeated use or during flare-ups.  If this is not feasible, the physician should so state and explain why.

A complete explanation for any opinion expressed should be provided.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

2.  Schedule the Veteran for a VA examination to determine the current level of severity of his service-connected heart disorder.  The claims file must be made available to the examiner in conjunction with the examination.

The examiner should provide a review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any disability due to his heart disorder.  In particular, the examiner must assess the severity of the Veteran's service-connected heart disorder, and include a discussion of the associated symptoms, including, but not limited to, dyspnea, fatigue, angina, dizziness, syncope, left ventricular dysfunction, and/or congestive heart failure, if any.  If evidence of congestive heart failure is found, the examiner is asked to discuss the frequency and severity of this condition (i.e., chronic or acute (if acute, how many times in the past year)).  The examiner is also asked to discuss the Veteran's heart workload in terms of ejection fraction and METs.  If a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be provided.

3.  Ensure the above development is complete and that the examination reports are adequate.  Then, after conducting any additional development deemed warranted, review the record and readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto before this case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


